Direct Phone: (212) 448-1100, ext. 1113

Case 1:19-cv-10316-GBD Document 24 Filed 03/13/20 Page 1 of 1

Sern aet RR APR CTE lS Sate

a eo pike ee FS RR SO TIE ANE “agen nay teat I
J ogee ert ’

 
 
 

MCLAUGHLIN & STERN; 1 P
FOUNDED 1898 =: 3

260 MADISON AVENUE

LGR ‘
TIT iE
JACQUELINE C. GERRALD NEW York, NEW YORK 1) OE eee

Partner (212) 448-1100 MILLBROOK, NEW YORK

FAX (212) 448-0066
www. imclaughlinstern.com

jgerrald@mclaughlinstern.com WESTPORT, CONNECTICUT

WEST PALM BEACH, FLORIDA
NAPLES, FLORIDA

March 13, 2020

£
Via ECF SO-PRDERED: ’
Hon. George B. Daniels hips y [4 DI wale

 

 

United States District Court Cyorge. Daniels, U.S.D.J.
Southern District of New York ;
500 Pearl Street Dated: MAR 1 6 2u70

New York, NY 10007

Re: Kreisler v. 3rd and 60th Associates Sub LLC et al.,
Case No. 1:19-cv-10316

Dear Judge Daniels:

This firm represents Defendant Dylan’s Candybar, LLC (“Defendant”) in the above-
referenced matter. We write, pursuant to Your Honor’s Individual Rules to request a thirty (30)
day adjournment of the status conference currently scheduled for March 17, 2020 at 9:45 AM.

This request for an adjournment is being made with the consent of Herrick Feinstein
LLP, counsel for defendant, 3"? and 60" Associates Sub LLC, and is the first request for an
adjournment. | have been trying to reach the attorneys for the plaintiff, Parker Hanski LLC,
several times this week to see whether or not they also consent, but have been unable to get a
response from any of the attorneys at the firm. The reason why this request is being made is to
afford the parties time to engage in settlement discussions.

In addition, counsel for the defendants, 3" and 60" Associates Sub LLC and Dylan’s
Candybar, LLC, respectfully request that the matter be considered for Mediation/ADR.

Respectfully submitted,

/s/ Jacqueline C. Gerrald
Jacqueline C. Gerrald

cc: All Counsel of Record (Via ECF)

{N0130038.1}

 
